Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 9, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and bail jumping in the first degree, and sentencing him to concurrent terms of 7½ years to life and 1 year’s imprisonment, respectively, unanimously affirmed.
Defendant’s claim that his plea was not knowing, intelligent and voluntary because the court failed to advise him of the constitutional rights he was waiving before taking his factual allocution is unpreserved for appellate review as a matter of law, defendant never having moved to withdraw his plea or vacate the judgment of conviction (People v Lopez, 71 NY2d 662, 665), and we decline to review the issue in the interest of justice. In any event, if we were to review it, we would note that it is wholly without merit, there being no requirement for a uniform mandatory catechism of pleading defendants (People v Harris, 61 NY2d 9, 16), and that the plea was being accepted only after defendant had been advised of his constitutional rights and acknowledged his understanding of the *357significance and consequences of his plea (see, supra, at 19). Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Williams, JJ.